Citation Nr: 1625427	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-18 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right foot arthritis.

2.  Whether new and material evidence has been received to reopen service connection for a low back disability.

3.  Entitlement to service connection for traumatic brain injury (TBI) with memory loss.

4.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for leg length discrepancy, claimed as left leg longer than the right leg as secondary to total left knee replacement.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.	

8.  Entitlement to service connection for jungle rot of the feet.

9.  Entitlement to service connection for an unspecified blood disorder, to include as due to herbicide exposure.

10.  Entitlement to service connection for an unspecified scalp disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to April 1975.  He is in receipt of the Purple Heart Medal, among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the June 2013 rating decision, the RO adjudicated service connection for a low back disability as an original claim; however, in a final December 2010 decision, the Board denied service connection for arthritis of the low back.  38 U.S.C.A. 
§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  Because service connection for low back arthritis was previously denied in a final Board decision, and there is no evidence of a diagnosed low back disability other than arthritis of record, the Board finds that the issue on appeal is whether new and material evidence has been received to reopen service connection for a low back disability as has been recharacterized on the first page of the decision.  

The issue of entitlement to an increased rating in excess of 20 percent for degenerative disk disease of the cervical spine has been perfected, but not yet certified to the Board.  Review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, and it will be the subject of a future Board decision, if otherwise in order.

The issues of entitlement to: (1) whether new and material evidence has been received to reopen service connection for a low back disability and (2) service connection for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received a Purple Heart Medal for wounds received while serving in the Republic of Vietnam in July 1967, so is presumed to have been exposed to herbicides during service.

2.  In November 2008, the Board denied service connection for right foot arthritis on the bases that right foot arthritis was not manifested during service, right foot arthritis was not manifested to a compensable degree within one year of service separation, and there was no link between the right foot arthritis and service or the service-connected residual postoperative scar of the right foot from a ganglionectomy.

3.  The November 2008 Board decision was final when issued.

4.  Evidence received since the November 2008 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for a right foot disorder.

5.  There is clear and convincing evidence of no head injury or TBI during service.

6.  The symptom of mild memory loss is attributable to the service-connected PTSD and is already rated in the 50 percent rating from September 8, 1999.

7.  A kidney injury was sustained during service.

8.  There is no current kidney disability, to include kidney disease.

9.  Leg length discrepancy with the left leg longer than the right leg is a symptom of service-connected total left knee replacement that is already contemplated in the 100 percent schedular rating from July 28, 2010 to October 1, 2011 and the 60 percent schedular rating from October 1, 2011, forward.

10.  There were chronic symptoms of right lower extremity peripheral neuropathy manifested by decreased sensation of the right foot during service.

11.  The Veteran currently has right lower extremity peripheral neuropathy manifested by the same symptoms of sensory disturbance in the right foot that were manifested during service.

12.  Symptoms of jungle rot and fungal foot rash of both feet were manifested during service and have recurred since service.

13.  Symptoms of the current dermatophytosis of the nail and foot had their onset during service.

14.  There was no blood injury or disease during service. 

15.  There is no current blood disability.

16.  There was no scalp injury or disease during service.

17.  The current scalp disease, which is diagnosed as psoriasis, was manifested many years after service and is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The November 2008 Board decision denying service connection for right foot arthritis was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

2.  New and material evidence has not been received to reopen service connection for right foot arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for TBI residuals with memory loss are not met or approximated.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for kidney disease are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  As the Veteran does not have a leg length discrepancy, apart from residuals of service-connected total left knee replacement, the criteria for service connection (or a separate rating) for leg length discrepancy claimed as left leg longer than the right leg as secondary to the total left knee replacement are not met or approximated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14, 4.71a, Diagnostic Code (DC) 5055, 5275 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for dermatophytosis of the toenails and feet are met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for an unspecified blood disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

9.  The criteria for service connection for a scalp disability are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the May 2008 and June 2012 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  

Although the June 2012 notice letter did not satisfy Kent notice requirements because the RO misidentified the last prior denial of service connection for right foot arthritis as the December 2006 rating decision and misstated that the reason for the last prior denial was that the evidence failed to show that right foot arthritis had been clinically diagnosed, the Board finds that the Veteran has not been prejudiced by the notice error.  The Veteran was provided a copy of the November 2008 Board decision when issued, which denied service connection for right foot arthritis on the bases that the evidence showed no right foot arthritis manifested during service or to a compensable degree within the first post-service year, and no link between current right foot arthritis and service or the service-connected right foot scar disability.  Also, in the November 2013 Statement of the Case (SOC) issued during the course of this appeal, the RO provided accurate explanation of the reason why the claim was previously denied.  For these reasons, the Board finds that a reasonable person could be expected to understand the evidence needed to reopen service connection for right foot arthritis.  

In consideration of the foregoing, the Board finds that the VCAA notice requirements were adequately satisfied prior to the initial denial of the claims adjudicated herein, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims and appeals process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the Veteran has not been provided with a VA examination or medical opinion in connection with the service connection appeals for kidney disease, leg length discrepancy, an unspecified blood disorder, or a scalp disorder; however, no medical examination or medical opinion is needed for those appeals.  Clear and convincing evidence demonstrates no head injury or TBI during combat service, and the weight of the evidence demonstrates no blood injury, disease, or disability during or since service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any such opinion purporting to relate a current blood disorder or scalp disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not in fact occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  

Regarding the claimed kidney disease, the weight of the evidence demonstrates kidney infection (i.e., kidney "injury") during service but the evidence of record, which includes 2013 laboratory test results showing normal renal function, sufficiently establishes no kidney disease or kidney disability during or since service, to include during the claim/appeal process.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  McLendon, 
20 Vet. App. at 81-82. 

The weight of the evidence demonstrates no scalp injury or disease during service, no scalp psoriasis manifested until many years after service separation, and no competent evidence suggesting a link between scalp psoriasis and service, to include presume herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

For these reasons, no VA examination or medical opinion is needed in connection with these service connection appeals because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for kidney disease, leg length discrepancy, an unspecified blood disorder, or a scalp disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

New and material evidence has not been received to reopen service connection for right foot arthritis; therefore, there was no duty to provide a VA examination or medical opinion under 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, a VA examination with a medical opinion was provided in December 2008, and a supplemental VA medical opinion was obtained in June 2012.  The VA medical opinions were negative, that is, weighed against the claim for service connection.  There is no dispute that the Veteran has a leg length discrepancy following the total left knee replacement; however, the Veteran is already in receipt of a staged rating (100 percent/60 percent) for residual symptoms and functional impairment associated with the total knee replacement, to include the reported leg length discrepancy.  No VA examination or medical opinion is needed because no separate rating is available as a matter of law.  See 38 C.F.R. § 4.14.  

In July 2009, a VA examination with a medical opinion was obtained in connection with the service connection appeal for TBI residuals with memory loss.  Even after considering the inaccurate factual premise of an in-service TBI, an assumption that is in the Veteran's favor so could not be prejudicial, the VA examiner provided a negative medical opinion.  Although the Veteran argued that he should be examined by specialists in the area of head injuries, there is clear and convincing evidence of no in-service head injury or TBI in this case; therefore, no further examination or medical opinion is needed.  See Bardwell, 24 Vet. App. at 40; see also Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006). 

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Right Foot Arthritis

In November 2008, the Board denied service connection for right foot arthritis on the bases that right foot arthritis was not manifested during service or to a compensable degree within one year of service separation, and there was no link between the right foot arthritis and service or the service-connected residual postoperative scar of the right foot from a ganglionectomy.  In November 2008, the Veteran was notified of the Board's decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the November 2008 Board decision to the Court within 120 days of that notice, the Board decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

After reviewing the evidence received since the November 2008 Board decision, the Board finds that it does not qualify as new and material evidence, and is not sufficient to reopen service connection for right foot arthritis.  Specifically, the evidence received since the November 2008 Board decision is duplicative and cumulative of the evidence previously considered.  The evidence added to the record shows treatment for right foot arthritis, to include acute gout of the right foot, and includes the Veteran's continued lay assertions of a link between right foot arthritis and service or the service-connected residual right foot scar status post ganglionectomy.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003) (defining crystal-induced arthritis as inflammation of the joint due to the deposition of inorganic crystalline material within the joints, and specifically noting "see gout").  Similar evidence of current right foot arthritis manifested many years after service separation and no competent evidence of a link between the right foot arthritis and service or the service-connected right foot scar disability was considered at the time of the November 2008 Board decision.  Because there has been no evidence suggesting a link between the right foot arthritis and service or the service-connected right foot scar disability added to the record since the November 2008 Board decision other than the Veteran's own lay assertions, which were previously considered and determined to lack competence, no new and material evidence has been received.  

Thus, the evidence received since the November 2008 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to the previously unestablished fact of right foot arthritis manifested during service or in the first post-service year, or otherwise related to service or a service-connected disability.  For these reasons, the Board finds that the evidence received since the November 2008 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for right foot arthritis, and the claim for service connection for right foot arthritis cannot be reopened.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right lower extremity peripheral neuropathy, dermatophytosis of the toenails and feet, and scalp psoriasis.  Peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Dermatophytosis and psoriasis are not "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d 1331.  There is no currently diagnosed kidney disability or blood disability.  The Board recognizes that kidney (renal) disease is one of the "chronic" disease presumptive disorders; however, as the weight of the evidence demonstrates no current kidney (renal) disease or disorder, the chronic disease presumptive service connection provisions are not triggered, so are not for application in this Veteran's case.  Likewise, while some specific blood disorders (e.g., anemia, leukemia) are on the list of presumptive "chronic" diseases, the evidence does not show such disorders in this Veteran's case to trigger application of the chronic disease presumptive provisions. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. 
 § 3.304(d) (2015).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  In this case, the Veteran is in receipt of the Purple Heart Medal, which denotes combat service, and is entitled to the presumption afforded combat veterans under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. 
 § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include scalp psoriasis.  See 38 C.F.R. § 3.309(e).

Service Connection Analysis for TBI with Memory Loss

The Veteran contends that he sustained a head injury (i.e., traumatic brain injury) during combat service in the Republic of Vietnam and has residual memory loss associated with the in-service head injury.  He seeks service connection on this basis.  See May 2008 and November 2012 VA Forms 21-4138.

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding of a head injury (or TBI) during service.  In June 1967, the Veteran received treatment for shell fragment wound to the left thigh and left ear.  X-ray appeared to show a fracture across the right parietal temporal occipital junction of the skull; however, after being referred to neurology service, the Veteran reported that he had no history of being hit over this area, and was neurologically normal with a normal scalp.  See August 1967 service hospital narrative summary.  Later, in September 1968, the Veteran received treatment following an in-service motor vehicular accident.  The service medical examiner specifically noted that there was no head trauma and the Veteran was not thrown from the car.  At the December 1974 service separation examination, the head and scalp and neurologic system were clinically evaluated as normal.  On the January 1975 service health questionnaire, the Veteran denied having any disease, condition, or problem other than those specifically listed.  At service separation in April 1975, the Veteran specifically affirmed that there had been no change in his medical condition since the December 1974 service separation examination.  

The service treatment records are complete and show that the Veteran underwent x-ray in 1967 after sustaining shrapnel injuries for neurological evaluation of an apparent fracture across the right parietal temporal occipital junction of the skull and the service examiner noted that the Veteran had no history of being hit over this area and was neurologically normal with a normal scalp.  He was later treated for injuries related to a 1968 MVA and denied head injury at that time.  At the December 1974 service separation examination, the head and scalp and neurologic system were clinically evaluated and determined to be normal.  The Veteran had opportunity to report any head injury or symptoms of head injury that he may have been experiencing during service or at service separation when asked whether he then had any disease, condition, or problem not previously listed on the January 1975 service separation health questionnaire, and he answered "no."  The Veteran also specifically affirmed, at service separation in April 1975, that there had been no change in his medical condition since the December 1974 service separation examination.  

For these reasons, the Board finds that a head injury (or TBI) is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's physical condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a head injury or TBI, and which includes clinical examination and testing that shows the head, scalp, and neurologic system within normal limits, is of significant probative value.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

A head injury is a condition consistent with the conditions, circumstances, or hardships of the Veteran's combat service, and the Veteran's lay account is sufficient to establish service incurrence in the absence of clear and convincing evidence to the contrary.  In this particular case,  the lay and medical evidence contemporaneous to service showing no in-service head injury or TBI, considered together with the Veteran's repeated denials of any pertinent history regarding the head during systems reviews performed during the course of mental health treatment in the months immediately before filing the current disability compensation claim with VA, is clear and convincing evidence against finding that a head injury (or TBI) was sustained during combat service.  See, e.g., August 2007, February 2008, and April 2008 VA mental health medication management notes.  The Veteran's 2007 and 2008 statements denying any pertinent history regarding the head, which were made for treatment purposes, are particularly trustworthy because an individual has incentive to report accurately the history of injury and symptoms in order to receive proper care.    

In June 2011, a VA primary care provider noted an assessment of mild memory loss due to traumatic head injury in the service; however, because the medical opinion was based on the inaccurate factual premise of an in-service head injury and was not supported by rationale, it is of no probative value.  Reonal at 461; see also Coburn, 19 Vet. App. at 432-433; Kowalski, 19 Vet. App. at 179.

Thus, because clear and convincing evidence shows no in-service head injury or TBI, there can be no TBI residuals for which service connection may be established.  The symptom of memory loss, which the Veteran alleged was the residual of the in-service TBI, has been attributed to the service-connected PTSD by a competent mental health professional and is already contemplated in the 50 percent rating for PTSD.  See July 2009 VA examination report (opining that some of the Veteran's cognitive difficulty, psychiatric symptoms, and neurobehavioral symptoms were due to service-connected PTSD).  For these reasons, the service connection appeal for TBI residuals with memory loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Kidney Disease

The Veteran contends that he has kidney disease related to presumed herbicide (i.e., Agent Orange) exposure during service.  See August 2012 VA Form 21-4138.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether there was a kidney "injury" (i.e., infection) during service.  The service treatment records, which are complete, show treatment for acute urethritis due to gonorrhea at various times throughout service.  In September 1971, the Veteran told a service medical provider that he thought that he then had a kidney infection and reported a prior kidney infection during service.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that there was a kidney injury during service.

The weight of the evidence shows no kidney disability during or since service, to include any kidney disease.  Other than the episodes of acute urethritis and reports of kidney infection during service as discussed above, which were indicative of an acute in-service kidney injury that resolved, there was no report, complaint, or reference to kidney problems during service.  On the January 1975 service health questionnaire completed approximately three months before service separation, the Veteran answered "no" when asked if he then had or had ever had kidney trouble, and the urinalysis performed as part of the December 1974 service separation examination was negative.  The Veteran also specifically affirmed, at service separation in April 1975, that there had been no change in his medical condition since the December 1974 service separation examination.  Thus, the weight of the lay and medical evidence, especially the evidence contemporaneous to service separation, supports a finding of no kidney disease or any other kidney disability at service separation.   Because a kidney disease is not consistent with the conditions, circumstances, or hardships of the Veteran's combat service, the Veteran's lay account is not sufficient to establish service incurrence.   

Additionally, there has been no diagnosis of a kidney disability since service separation.  While hospitalized in August 2010, a medical provider noted an acute kidney injury at that time; however, no diagnosed kidney disability was demonstrated.  More recently, the May 2013 laboratory tests showed renal function to be within normal limits, which provides further support for finding that there is no current kidney disease or kidney disability. 

The Veteran, as a lay person, is competent to report kidney symptoms that he experiences at any given time; however, he is not competent to diagnose a kidney disability, to include kidney disease.  A kidney (renal) disability is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person and is diagnosable only by physical examination and clinical testing, to include laboratory testing.  For these reasons, under the specific facts of this case that show kidney infections during service and acute kidney injury after service but no diagnosis of a kidney disability during or since service and negative clinical findings (i.e., 2013 laboratory tests showing renal function within normal limits), the Board finds that a Veteran is not competent to diagnose a kidney disability, including a kidney disease.  Rendering a diagnosis of kidney (renal) disability involves making findings based on history, complaints and symptoms, signs, medical knowledge of the genitourinary system, and clinical testing results; therefore, the Veteran's purported lay opinion and diagnosis of kidney disorder is of no probative value. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the weight of the evidence shows no kidney disability, including a kidney disease, during or immediately prior to the claims process, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Leg Length Discrepancy

The Veteran asserts that the left leg is longer than the right leg following a total left knee replacement.  He seeks service connection for the leg length discrepancy (or a separate rating) on this basis.

The left knee disability status post total knee replacement is rated at 100 percent from July 28, 2010 to October 1, 2011, and at 60 percent from October 1, 2011, under the criteria at 38 C.F.R. § 4.71a, DC 5055, for knee replacement (prosthesis).  The RO assigned the 100 percent for the temporary period of convalescence and one-year period following the total left knee replacement from July 28, 2010 to October 1, 2011, and assigned the 60 percent rating from October 1, 2011 based on evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See August 2012 rating decision.  Although the RO did not explicitly discuss the leg length discrepancy (with the left leg longer than the right leg) when determining that the staged 100 percent and 60 percent ratings under DC 5055 were warranted, any leg length discrepancy resulting from the total left knee replacement would be contemplated in the schedular ratings under DC 5055, which include "chronic residuals" that affect the function of the extremity.  DC 5055 rating of even 60 percent contemplates that such chronic residuals are "severe."  The Veteran has only reported an altered gait due to the leg length discrepancy, and an altered gait following a total knee replacement is part of, like, and analogous to chronic residuals consisting of severe painful motion and weakness in the lower extremity; therefore, the symptom of leg length discrepancy and functional impairment of an altered gait are already contemplated in the 60 percent rating for the severe symptoms and functional impairment residual to the total left knee replacement, under DC 5055 from October 1, 2011.  Similarly, the leg length discrepancy and altered gait are also considered part of, like, and analogous to the total impairment caused by total knee replacement during the one-year period following implantation of the prosthesis so that they are already contemplated in the 100 percent rating under DC 5055 for the period from July 28, 2010 to October 1, 2011.  38 C.F.R. § 4.71a.  

A separate rating under DC 5275, which provides ratings for shortening of the bones of the lower extremity, is prohibited, as a separate rating would constitute pyramiding with the 100 percent and 60 percent schedular disability ratings under DC 5055, as it would twice rate the same severe residual functional impairment.  The Veteran has reported a lengthening of the left leg (not shortening) since the total left knee replacement.  Even if a lengthening of the left leg were to be considered analogous to a shortening of the bones in the left leg, the Note to DC 5275 prohibits combining a rating under DC 5275 with other ratings for fracture or faulty union in the same extremity.  Although the left knee has no specific history of fracture or faulty union, the total left knee replacement is closely analogous to a fracture or faulty union of the left knee because it involved implantation of a prosthesis at the knee joint such that a separate rating would constitute pyramiding and is prohibited.  38 C.F.R. §§ 4.14, 4.71a, DC 5275, Note (2015).   

Because the leg length discrepancy resulting from the total left knee replacement and the associated functional impairment of an altered gait are encompassed by the broader symptoms and functional impairment of total impairment for the one year period following implantation of a prosthesis and chronic residuals of severe painful motion and weakness thereafter, and are already contemplated in the current staged schedular rating for the total left knee replacement (under DC 5055), and because there is no other diagnosed disability based on the symptom of leg length discrepancy, service-connected compensation benefits for the same symptom or functional impairment under DC 5275 is precluded.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5275, Note.  The evidence does not show that the Veteran suffers from any disability apart from the service-connected total left knee replacement to which the leg length discrepancy may be attributed, and the Veteran does not contend otherwise.  For these reasons, the Board finds that the criteria for service connection for a leg length discrepancy are not met.  

Service Connection Analysis for Right Lower Extremity Peripheral Neuropathy

The Veteran contends that the current right lower extremity peripheral neuropathy is related to service, to include presumed herbicide exposure.  As the Board is granting service connection for chronic symptoms of peripheral neuropathy of the right lower extremity manifested by decreased sensation of the right foot during service and subsequent manifestations of the same symptoms of right lower extremity manifested by sensory disturbance of the right foot, other potential theories for entitlement to service connection are rendered moot, and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether chronic symptoms of right lower extremity peripheral neuropathy were manifested during service.  At the December 1974 service separation examination, the right foot demonstrated decreased sensation at the 1st and 2nd toes.  In December 1974, a service orthopedist included a diagnosis of status postoperative infection of the right foot with residual decreased sensation of the first and second toes (i.e., deep peroneal sensory nerve).  Resolving reasonable doubt in favor of the Veteran, the Board finds that there were chronic symptoms of right lower extremity peripheral neuropathy manifested by decreased sensation of the right foot during service.

The evidence is also in equipoise on the question of whether the same symptoms of right foot sensory disturbance manifested during service, which have been attributed to a diagnosis of right lower extremity peripheral neuropathy, were subsequently manifested to warrant presumptive service connection for right lower extremity peripheral neuropathy under 38 C.F.R. § 3.303(b).  At a June 2011 VA neurology consultation, the Veteran complained of chronic problems of sensory disturbance (i.e., burning and numbness) in the right foot.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the in-service "chronic symptoms" with subsequent manifestation of the same symptoms of sensory disturbance in the right foot after service criteria for presumptive service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  

Service Connection Analysis for Jungle Rot of the Feet

The Veteran contends that he had jungle rot while serving in the Republic of Vietnam and that the current skin disability affecting the feet, diagnosed as dermatophytosis of the nails and feet, is related to the skin problems during service. He asserts that the onset of symptoms occurred during service and symptoms have recurred since service.  The Veteran also contends that the current skin disability is due to presumed in-service herbicide exposure.  As the Board is granting service connection for dermatophytosis of the toenails and feet based on symptoms of dermatophytosis manifested during service and recurrence of the same symptoms since service, other potential theories for entitlement to service connection are rendered moot, and will not be discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides actual case questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that symptoms of a skin disease of the feet were manifested during service.  In November 1973, the Veteran received treatment for an apparent fungal infection manifested by left foot swelling and cracking and pain between the toes and athlete's foot.  See Dorland's Illustrated Medical Dictionary 728, 1929-30 (32nd ed. 2012) (noting that tinea pedis, or athlete's foot, is a dermatophytosis of the foot and toes characterized by pruritic lesions).  In December 1973, the Veteran was treated for foot rash.  

The Board next finds that the evidence is in equipoise on the question of whether symptoms of the currently diagnosed dermatophytosis of the toenails and feet had their onset during service and have recurred since service.  As noted above, a dermatophytosis of the foot and toes was manifested during service.  The Veteran has competently reported that the symptoms of foot rash that were manifested during service have recurred since service.  The evidence of record does not contradict the Veteran's account of a recurrence of foot rash symptoms since service, and the Board finds the account to be credible and of significant probative value.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for dermatophytosis of the nails and feet under 38 U.S.C.A. § 3.303(d) are met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for an Unspecified Blood Disorder

The Veteran contends that he has a blood disability due to presumed exposure to herbicide agents (i.e., Agent Orange) during service.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a blood injury or blood disease during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for a blood disorder.  Serologic tests performed as part of the December 1974 service separation examination were negative (i.e., non-reactive).  On the January 1975 service health questionnaire, the Veteran answered "no" when asked if he then had or had ever had abnormal bleeding or a blood disorder.  The Veteran also specifically affirmed, at service separation in April 1975, that there had been no change in his medical condition since the December 1974 service separation examination.  

The service treatment records are complete and show that the Veteran had the opportunity to report a blood disorder in January 1975 (i.e, approximately three months before service separation) when asked on the service health questionnaire whether he had an abnormal bleeding or blood disorder, and he provided a negative response.  Also, serologic tests were performed as part of the December 1974 service separation examination and were negative for indication of a blood disorder.  The Veteran specifically affirmed, at service separation in April 1975, that there had been no change in his medical condition since the December 1974 service separation examination.  For these reasons, the Board finds that a blood disorder is a condition that would have ordinarily been recorded during the Veteran's service, but was not in fact reported or detected; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's physical condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a blood disorder, and which includes laboratory testing showing no blood disorder, is of significant probative value.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Because a blood disorder is not consistent with the conditions, circumstances, or hardships of the Veteran's combat service, the Veteran's lay account is not sufficient to establish service incurrence.   

The Board next finds that the weight of the evidence is against a finding of a current blood disability.  The post-service evidence shows no competent diagnosis of, or treatment for, a blood disability.  In January 2011, the Veteran told a VA medical provider that he was concerned that he had blood cancer because he had recently spoken with another individual with the symptom of itching who told him that he had blood cancer.  The Veteran has also argued that the need for a blood transfusion before the July 2010 left total knee replacement was indicative of a blood disability; however, no blood disability, including blood cancer, has been diagnosed by a competent medical professional.  See December 2010 VA Form 21-526b.  

The Veteran, as a lay person, is competent to report blood symptoms that he experiences at any given time; however, he is not competent to diagnose a blood disability.  A blood disability is a complex disease process that involves unseen systems processes such as the circulatory system that are not observable by the five senses of a lay person and is diagnosable only by clinical testing, to include laboratory testing.  For these reasons, under the specific facts of this case that show no blood disability during service and no blood disability since service, to include symptoms related thereto, the Board finds that a Veteran is not competent to diagnose a blood disability.  Such opinions as to diagnosis involve making findings based on history, complaints and symptoms, signs, medical knowledge of the vascular system, and clinical testing results; therefore, the Veteran's purported lay opinion is of no probative value.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Because the weight of the evidence shows no diagnosis of a blood disability during or immediately prior to the claims process, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.

Service Connection Analysis for a Scalp Disability

The Veteran contends that the current scalp disorder, which has been diagnosed as scalp psoriasis, is due to presumed exposure to herbicide agents (i.e., Agent Orange) during service.  He seeks service connection on this basis.  Because the Veteran received a Purple Heart Medal for wounds received in the Republic of Vietnam in July 1967, he is presumed to have been exposed to herbicide agents during service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a scalp injury or scalp disease during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for a scalp injury or disease.  As noted above, after being referred to neurology service in August 1967 (i.e., during service), the Veteran reported that he had no history of head injury, and was neurologically normal with a normal scalp.  At the December 1974 service separation examination, the head, scalp, and skin were clinically evaluated as normal.  On the January 1975 service health questionnaire, the Veteran denied having any history of hives or a skin rash.  At service separation in April 1975, the Veteran also specifically affirmed that there had been no change in his medical condition since the December 1974 service separation examination.  

Because a scalp disability is not a condition consistent with the conditions, circumstances, or hardships of the Veteran's combat service, the Veteran's lay account is not sufficient to establish service incurrence.  In this case, the service treatment records are complete and show that the Veteran had the opportunity to report a scalp condition in January 1975 (i.e, approximately three months before service separation) when asked on the service health questionnaire whether he had hives or a skin rash or any other condition not specifically listed, and he provided a negative response.  Also, the head, scalp, and skin were evaluated as part of the December 1974 service separation examination and were determined to be normal.  The Veteran also specifically affirmed, at service separation in April 1975, that there had been no change in his medical condition since the December 1974 service separation examination.  For these reasons, the Board finds that a scalp disability is a condition that would have ordinarily been recorded during service, but was not in fact reported or detected; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's physical condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a scalp disability, is of significant probative value.  See Buczynski, 
24 Vet. App. at 224; Kahana at 438; see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The earliest post-service evidence of a scalp disability is shown in 2010, 35 years after service separation.  See December 2010 VA treatment record (noting that the Veteran had recently sought treatment for a scalp issue).  Considered together with the absence of scalp problems during service or at service separation, the absence of evidence of complaint or diagnosis of scalp problems for more than three decades after service, including while seeking VA treatment for other disabilities since 1978, is one factor that tends to weigh against a finding of service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  

Unlike chloracne, scalp psoriasis is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  See Dorland's Illustrated Medical Dictionary 1538 (30th ed. 2003) (defining psoriasis as a common chronic, squamous dermatosis with polygenic inheritance and a fluctuating course with principal histological findings of Munro microabscesses and spongiform pustules and rounded, circumscribed, erythematous, dry, scaling patches of various sizes, covered by grayish white or silvery white, umbilicated and lamellar scales, usually on extensor surfaces such as the nails, scalp, genitalia, and lumbosacral region); but see Dorland's Illustrated Medical Dictionary 348 (defining chloracne as an acneiform eruption caused by exposure to chlorine compounds).  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and psoriasis that developed many years later; therefore, presumptive service connection for the scalp disability based on presumed herbicide exposure during service is not warranted.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The Veteran, as a lay person, under the facts of this case, is not competent to diagnose chloracne because the diagnosis requires medical knowledge of the characteristics of various skin disabilities, the ability to differentiate between skin disabilities, and consideration of various possible etiologies.  A dermatologist diagnosed scalp psoriasis; therefore, any purported diagnosis of chloracne is of no probative value and is outweighed by the competent medical evidence of record showing a current diagnosis of scalp psoriasis and no diagnosis of chloracne.     

Although the Veteran has provided a competent lay account of scalp symptoms during and since Vietnam service, the account is inconsistent with, and outweighed by, the lay and medical evidence, especially including evidence contemporaneous to service showing no scalp injury, disease, or symptoms during service, a normal head, scalp, and skin with no symptoms of a scalp condition at service separation, and the post-service lay and medical evidence showing an onset of the current scalp disability approximately 
35 years after service.  The lay account of scalp symptoms during and since service is not deemed credible, so is of no probative value.  

While the Veteran, as a lay person, is competent to relate scalp symptoms that he experienced at any time, he is not competent to diagnose chloracne or psoriasis or opine on whether there is a link between the current scalp disability, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training and the ability to differentiate between the various skin disabilities.  For these reasons, the Veteran's purported opinion that the current scalp disability is the result of service, to include presumed herbicide exposure, is of no probative value.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a scalp disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, reopening of service connection for right foot arthritis is denied.

Service connection for TBI with memory loss is denied.

Service connection for kidney disease, to include as due to herbicide exposure, is denied.

Service connection for leg length discrepancy claimed as left leg longer than the right as secondary to the total left knee replacement is denied.  

Service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure, is granted.
	
Service connection for dermatophytosis of the toenails and feet is granted.

Service connection for an unspecified blood disorder, to include as due to herbicide exposure, is denied.

Service connection for a scalp disability, to include as due to herbicide exposure, is denied.


REMAND

Reopening of Service Connection for a Low Back Disability

The issue of whether new and material evidence has been received to reopen service connection for a low back disability is remanded for issuance of a SOC.  In June 2013, the RO, in pertinent part, denied service connection for a low back disability. (As explained above, the issue is appropriately considered as a claim to reopen service connection for a low back disability, not an original service connection claim).  The Veteran was notified of the decision the same month.  In July 2013, the Veteran submitted a Notice of Disagreement (NOD) on VA Form 21-4138 disagreeing with the portion of the RO's decision that denied service connection for the low back disability.  

As the July 2013 NOD was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  No SOC has been issued following the July 2013 NOD regarding the issue of whether new and material evidence has been received to reopen service connection for a low back disability.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. 
§ 7105.  

Service Connection for Peripheral Neuropathy of the Left Lower Extremity

The issue of service connection for left lower extremity peripheral neuropathy is remanded for a VA medical opinion.  The Veteran contends that the current left lower extremity peripheral neuropathy, which was diagnosed in 2011, was caused by the presumed herbicide exposure during service.  At the December 1974 service separation examination, there was evidence of left foot swelling.  In July 2012 correspondence, a VA medical provider opined that the Veteran's peripheral neuropathy was very likely related to Agent Orange exposure; however, the medical opinion is inadequate because it is not supported by rationale.  Because there is evidence indicating that peripheral neuropathy may be related to presumed herbicide exposure during service, and the evidence of record is insufficient to decide the appeal, a remand for a VA medical opinion is needed.  Waters, 601 F.3d at 1277-78 (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Accordingly, the issues of whether new and material evidence has been received to reopen service connection for a low back disability and service connection for left lower extremity peripheral neuropathy are REMANDED for the following actions:

1.  Issue a SOC that addresses the issue of whether new and material evidence has been received to reopen service connection for a low back disability.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the SOC.  

2.  Obtain a VA medical opinion addressing the likelihood of a nexus between the left lower extremity peripheral neuropathy and service.  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the reviewer should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that the current left lower extremity peripheral neuropathy had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  The reviewer should explain the answer.  

For the purpose of providing the medical opinion, the reviewer should discuss the significance of: 
(1) left foot swelling demonstrated at the December 1974 service separation examination; 
(2) the June 2011 VA neurology consultation noting complaint of chronic problems with burning feet, numb feet, and an unsteady gait with gradual onset for "some years;" and 
(3) the May 2011 VA treatment note addendum discussing the EMG nerve conduction studies results and multiple possible reasons for neuropathy.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issue of service connection for left lower extremity peripheral neuropathy.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


